Exhibit 10.13.1

 

OMNIBUS AMENDMENT TO

CREDIT AGREEMENT AND GUARANTY

 

dated as of February 8, 2005

 

among

 

SPINNAKER EXPLORATION COMPANY, L.L.C.,

AS BORROWER

 

and

 

SPINNAKER EXPLORATION COMPANY,

AS GUARANTOR

 

and

 

CERTAIN FINANCIAL INSTITUTIONS,

AS LENDERS

 

and

 

TORONTO DOMINION (TEXAS), LLC,

(successor to Toronto Dominion (Texas), Inc.)

AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

OMNIBUS AMENDMENT TO CREDIT AGREEMENT AND GUARANTY

 

THIS OMNIBUS AMENDMENT TO CREDIT AGREEMENT AND GUARANTY (this “Amendment”),
dated as of February 8, 2005 (the “Amendment Effective Date”) is among SPINNAKER
EXPLORATION COMPANY, L.L.C., a Delaware limited liability company (the
“Borrower”), SPINNAKER EXPLORATION COMPANY, a Delaware corporation (the
“Guarantor”), each of the Lenders (as defined below) party hereto, Toronto
Dominion (Texas) LLC (successor to Toronto Dominion (Texas), Inc.), as
administrative agent (in such capacity together with its successors in such
capacity, the “Administrative Agent”) for the Lenders (as defined in the
Guaranty (as defined below)) party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent, Bank of America, N.A., and
Credit Suisse First Boston, Acting Through Its Cayman Island Branch, as
co-syndication agents for the Lenders, and Bank of Montreal and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, N.A. (Main Office Chicago)), as
co-documentation agents, The Toronto-Dominion Bank, as letter of credit issuing
bank, and the commercial lending institutions parties thereto (the “Lenders”),
have heretofore entered into that certain Credit Agreement, dated as of December
19, 2003 (as amended or modified from time to time prior to the date hereof, the
“Credit Agreement”); and

 

WHEREAS, Spinnaker Exploration Company has heretofore made a Guaranty, dated
December 19, 2003, in favor of the Administrative Agent, the Issuing Bank, the
Lenders and certain hedge counterparties (the “Guaranty”); and

 

WHEREAS, the Credit Agreement contains various provisions intended to evidence
the Lenders’ prior approval of the Borrower entering into the Front Runner SPAR
Sale-Leaseback; and

 

WHEREAS, the Borrower has notified the Determining Banks in accordance with
Section 6.2(d)(vi)(1) that it intends to consummate the Front Runner SPAR
Sale-Leaseback within the relatively near future through the sale, transfer,
contribution or other disposition by the Borrower of the Front Runner SPAR (i)
to Spinnaker FR Spar Co., L.L.C., a Delaware limited liability company (“FR Spar
Co.”), a newly formed, wholly-owned Subsidiary of the Borrower, and FR Spar
Co.’s sale-leaseback of the Front Runner SPAR from a newly formed third-party
lessor, or (ii) to a newly formed third-party lessor and the concurrent leasing
from such lessor of the Front Runner SPAR by FR Spar Co.; and

 

WHEREAS, the Borrower has requested a waiver of the requirements of Section
6.1(d)(vii) of the Credit Agreement, which requires that the Borrower provide
notice to the Administrative Agent and the Lenders within five (5) Business Days
of the formation of any new Subsidiary, and Section 7.5 of the Credit Agreement,
which requires any newly formed Subsidiary to deliver a Guaranty of the
Obligations under the Credit Agreement; and

 

1



--------------------------------------------------------------------------------

WHEREAS, upon the closing of the Front Runner SPAR Sale-Leaseback, (1) the
availability of, and commitments under, the Tranche B Facility (which is undrawn
as of the date hereof) shall automatically terminate and expire pursuant to
Section 2.9 of the Credit Agreement and (2) all of the Security Documents
heretofore delivered by the Borrower under the Credit Agreement shall be
automatically terminated, and all Collateral encumbered thereby shall be
automatically released, in accordance with Section 7.8 of the Credit Agreement;
and

 

WHEREAS, Spinnaker Exploration Company has announced that it is in the process
of entering into an international venture outside of the Gulf of Mexico that is
similar to the Borrower’s existing lines of business and currently contemplates
that Spinnaker Exploration Company will be in a non-operator position (the
“International Investment”); and

 

WHEREAS, as part of the process of entering into the International Investment,
Spinnaker Exploration Company has prior to the Amendment Effective Date (i)
formed six new Subsidiaries of Spinnaker Exploration Company that are not
Subsidiaries of the Borrower, (ii) made a payment of $11,762,408 from one of the
Borrower’s operating accounts (the “International Investment Payment”), and
(iii) provided performance guarantees that guaranty the performance of two of
the newly-formed Subsidiaries of Spinnaker Exploration Company (the actions set
forth in the foregoing clauses (i), (ii) and (iii), collectively, the
“Preliminary Steps of the International Investment”); and

 

WHEREAS, Spinnaker Exploration Company and the Borrower have advised the
Administrative Agent and the Lenders of the International Investment and the
Preliminary Steps of the International Investment and requested a waiver of any
breaches or defaults that may have resulted from the Preliminary Steps of the
International Investment or any of the actions undertaken directly in connection
with the International Investment prior to the Amendment Effective Date; and

 

WHEREAS, Spinnaker Exploration Company and the Borrower have also requested
certain other modifications and amendments to, certain waivers of, and certain
acknowledgments under, the Credit Agreement and the Guaranty to permit the
consummation of the Front Runner SPAR Sale-Leaseback and the International
Investment;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, each of the Borrower, the Guarantor, the Administrative Agent,
each Issuing Bank and the Lenders agree as follows:

 

Section 1. Defined Terms. Terms defined in the Credit Agreement are used in this
Amendment with the same meaning, unless otherwise indicated.

 

Section 2. Amendments to Credit Agreement.

 

(a) The preamble of the Credit Agreement is hereby amended to delete the
following phrase:

 

“THE TORONTO-DOMINION BANK, as letter of credit issuing bank (in such capacity
together with its successors in such capacity, the ‘Issuer’ or the ‘Issuing
Bank’),”

 

2



--------------------------------------------------------------------------------

(b) Section 1.1 of the Credit Agreement is hereby amended by inserting each of
the following defined terms therein in the alphabetically appropriate places:

 

“Aggregate Member Distributions” means, at the time in question, the sum of all
distributions, dividends or repayments of Indebtedness made by Borrower (or any
other Related Person on behalf of Borrower) to Spinnaker Exploration Company or
WP Spinnaker Holdings, Inc. prior to the time in question during the
then-current Fiscal Year pursuant to Section 6.2(e).

 

“Aggregate Non-Related Person Intercompany Loans” means, at the time in
question, the aggregate principal amount of all loans made by any Related Person
to Spinnaker Exploration Company or a Non-Related Person Subsidiary during the
then-current Fiscal Year pursuant to Section 6.2(g).

 

“Aggregate Non-Related Person LC Obligations” means, at the time in question,
the sum of the maximum amounts that all Issuing Banks might then or thereafter
be called upon to advance under all outstanding Letters of Credit that Borrower
has requested be issued on behalf of Spinnaker Exploration Company or a
Non-Related Person Subsidiary pursuant to Section 3.1.

 

“Aggregate Non-Related Person Transfers” means, at the time in question, the sum
of the Aggregate Member Distributions, the Aggregate Non-Related Person
Intercompany Loans, and the Aggregate Non-Related Person LC Obligations.

 

“Front Runner Guaranty” means that certain Guaranty to be granted by the
Borrower in favor of the Front Runner Lessor in connection with the Front Runner
SPAR Sale-Leaseback.

 

“Front Runner JOA” means that Front Runner Prospect Joint Operating Agreement
Outer Continental Shelf - Gulf of Mexico, dated effective as of May 1, 2000, as
amended, supplemented, restated and modified from time to time, by and among
Murphy Exploration & Production Company-USA, Dominion Exploration & Production,
Inc., the Borrower and FR Spar Co.

 

“Front Runner Lease Documents” means the following documents, as they may be
amended, supplemented, restated and modified from time to time: (i) that certain
Participation Agreement to be

 

3



--------------------------------------------------------------------------------

entered into by and among Borrower, as guarantor, FR Spar Co., as lessee, and
the other parties thereto; (ii) that certain Production Platform Lease Agreement
to be entered into by and between FR Spar Co., as lessee, and Front Runner
Lessor, as lessor; (iii) the Front Runner Guaranty; (iv) the Second Amendment to
the Front Runner JOA; and (v) all other agreements and other documents entered
into in connection with the Front Runner SPAR Sale-Leaseback.

 

“Front Runner Lessor” means Spinnaker Front-Runner Statutory Trust–2005-1 and
its successors and assigns.

 

“Front Runner Reserves” means those mineral reserves of the Borrower
attributable to Green Canyon Blocks 338, 339 and 382.

 

“Front Runner Reserve Rights” means any right of the Front Runner Lessor or any
other party to any of the Front Runner Lease Documents to acquire the Front
Runner Reserves in accordance with the Front Runner Lease Documents (but
expressly excluding any grant in favor of the Front Runner Lessor of a mortgage,
security interest or other similar encumbrance on the Front Runner Reserves);
provided that nothing herein shall be deemed to permit the Borrower to sell,
lease, transfer, exchange, alienate or dispose of its working interest in the
Front Runner Reserves upon the exercise of any such right except as permitted
by, and in accordance with, Section 6.2(d)(iii) hereof.

 

“FR Spar Co.” means Spinnaker FR Spar Co., L.L.C., a Delaware limited liability
company and wholly-owned subsidiary of the Borrower, and its successors and
assigns.

 

“FR Spar Co. Services Agreement” means that certain administrative services
agreement to be entered into between the Borrower and FR Spar Co.

 

“Non-Related Person Subsidiary” means any Subsidiary of Spinnaker Exploration
Company that is not a Related Person.

 

“Production Handling Agreement” means that certain Production Handling Agreement
to be entered into by and between the Borrower and FR Spar Co. in connection
with the Front Runner SPAR Sale-Leaseback relating to the use of the Front
Runner SPAR by FR Spar Co. to gather the Borrower’s oil and gas production from
the Front Runner Reserves.

 

4



--------------------------------------------------------------------------------

(c) The following defined terms in Section 1.1 of the Credit Agreement are
hereby amended and restated in its entirety as follows:

 

“Front Runner SPAR Sale-Leaseback” means any sale-leaseback transaction or
arrangement pursuant to which the Borrower, Spinnaker Exploration Company or FR
Spar Co. sells, transfers or otherwise conveys its interest in the Front Runner
SPAR and FR Spar Co. leases such interest back from the purchaser of such
interest.

 

“Issuer” or “Issuing Bank” means, at the election of the Borrower as set forth
in the written application described in Section 3.2, either Toronto-Dominion
Bank or Bank of America, N.A., in its capacity as the issuer of Letters of
Credit hereunder, and their respective successors in such capacity as provided
in this Credit Agreement.

 

“Maximum Asset Sales Amount” means (i) $10,000,000 at any time when the Tranche
B Facility Amount is greater than $0 and (ii) $25,000,000 at any time when the
Tranche B Facility Amount is equal to $0 (including upon the automatic
implementation of the provisions of Section 2.9).

 

(d) The definition of “Related Person” and the following provisions of the
Credit Agreement in which the defined term “Related Person” is used are hereby
amended as follows:

 

(1) The definition of “Related Person” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Related Person” means any of the Borrower and each Subsidiary of Borrower,
provided that each reference to “Related Person” in Articles VIII (other than
Section 8.1(b)), IX and X shall be deemed to include the Guarantors.

 

(2) Each reference in the definitions of “Material Adverse Effect” and
“Obligations” to “Related Person” or “Related Persons” shall be deleted and
replaced with the words “Related Person or any Guarantor” or “Related Persons or
Guarantors”, respectively.

 

(3) Each reference to “Related Person”, “Related Persons” or “Related Persons’”
in the clauses or sections of the Credit Agreement listed below shall be deleted
and replaced with the words “Related Person or any Guarantor”, “Related Persons
or Guarantors” or “Related Persons’ or Guarantors’” respectively: Section
4.2(a), clauses (g), (h), (i) and (o) of Section 5.1, and subclause (iii) of
Section 6.1(b).

 

5



--------------------------------------------------------------------------------

(4) Each reference to “each Related Person”, “Related Persons” or “Related
Persons’” in the clauses or sections of the Credit Agreement listed below shall
be deleted and replaced with the words “each Related Person and each Guarantor”,
“Related Persons and Guarantors” or “Related Persons’ and Guarantors’”,
respectively: the introductory clause of Section 5.1, clauses (b), (c), (e) and
(t) of Section 5.1, and clauses (g) and (k) of Section 6.1.

 

(e) The defined terms “Borrower’s Consolidated Interest Expense” and “EBITDA” in
Section 1.1 of the Credit Agreement are hereby amended by inserting the phrase
“Spinnaker Exploration Company or” before the phrase “any other Related Person”
where such phrase appears in such defined terms.

 

(f) The defined term “Letter of Credit” in Section 1.1 of the Credit Agreement
is hereby amended to replace the phrase “on behalf of any Related Person” with
the phrase “on behalf of Spinnaker Exploration Company, any Non-Related Person
Subsidiary or any Related Person”.

 

(g) The defined term “Oil and Gas Properties” in Section 1.1 of the Credit
Agreement is hereby amended to replace the phrase “the Borrower, its
Subsidiaries or any Guarantor” with the phrase “the Borrower or any of its
Subsidiaries”.

 

(h) Section 2.11(a) of the Credit Agreement is hereby amended and restated to
provide:

 

“(a) first, for the payment of all Obligations which are then due (and if such
money is insufficient to pay all such Obligations, first to any reimbursements
due Administrative Agent or any trustee for reimbursement of expenses incurred
as a result of the enforcement of any Security Document (including the Mortgage)
under Sections 6.1(i) or 8.3 or Issuing Banks (pro rata in accordance with their
respective Matured LC Obligations) under Section 3.3(a), and then to the partial
payment of all other Obligations then due in proportion to the amounts thereof,
or as Lenders shall otherwise agree);”

 

(i) Section 2.13 of the Credit Agreement is hereby amended by inserting the
following new clause (f) immediately following the existing clause (e) therein:

 

“(f) Notwithstanding anything herein to the contrary (including clauses (a) and
(c) above), the sale, lease, sale and leaseback, transfer, exchange, alienation
or disposition of the Borrower’s undivided interest in the Front Runner SPAR
(but expressly excluding any working interest in the Front Runner Reserves) by
the Borrower to FR Spar Co. and by FR Spar Co. to the Front Runner Lessor, in
each case pursuant to the Front Runner Lease Documents, shall not result in an
automatic decrease in the

 

6



--------------------------------------------------------------------------------

Borrowing Base; provided that any sale, lease, transfer, exchange, alienation or
disposition by the Borrower of its working interest in the Front Runner Reserves
shall be made only to the extent permitted by, and in accordance with, Section
6.2(d)(iii).”

 

(j) Section 3.1(b) is hereby amended and restated in its entirety as follows:

 

“(b) (i) the aggregate amount of LC Obligations at such time does not exceed
$60,000,000 and (ii) if such Letter of Credit is being issued on behalf of
Spinnaker Exploration Company or a Non-Related Person, the Aggregate Non-Related
Person Transfers do not exceed $75,000,000 after giving effect to the issuance
of such Letter of Credit;”

 

(k) Sections 3.1(d) is hereby amended and restated in its entirety as follows:

 

“(d) such Letter of Credit is to be used for general corporate purposes
(including as a guaranty of performance) of Spinnaker Exploration Company, any
Non-Related Person Subsidiary or any Related Person;”

 

(l) Section 3.1(e) is hereby amended and restated in its entirety as follows:

 

“(e) such Letter of Credit is not directly or indirectly used to assure payment
of or otherwise support any Person’s Indebtedness for borrowed money, except
where the Letter of Credit is delivered as a guaranty of such Person’s
performance in connection with an operating, farmout, pooling, unitization, or
other agreement of the scope and nature customary in the oil and gas industry;”

 

(m) Section 3.1(g) is hereby amended and restated in its entirety as follows:

 

“(g) the form and terms of such Letter of Credit are acceptable to the Issuing
Bank in its sole and absolute discretion; and”

 

(n) Section 3.3(a) of the Credit Agreement is hereby amended by inserting the
following new text at the end of the existing Section 3.3(a):

 

“The obligation of the Borrower under this Section 3.3(a) to reimburse an
Issuing Bank for each payment or disbursement made by such Issuing Bank to
settle its obligations under a Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit, this Agreement, or any
other Loan Document; (ii) the existence of any claim,

 

7



--------------------------------------------------------------------------------

counterclaim, setoff, defense or other right that the Borrower or any other
Related Person may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; (v) any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or (vi) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or any other Related Person; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower or any Related Person to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower or
any Related Person that are caused by the Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised all requisite care in each
such determination. The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid.”

 

8



--------------------------------------------------------------------------------

(o) Section 3.3(c) is hereby amended by deleting the final sentence thereof and
inserting in place thereof the following:

 

“Each Lender’s obligation to pay Issuing Bank pursuant to the terms of this
subsection is irrevocable and unconditional and shall not be affected by any
circumstance, including any setoff, counterclaim, recoupment, defense or other
right that such Lender may have against the Issuing Bank, the Borrower, or any
other person for any reason whatever.”

 

(p) Section 3.5(b) is hereby amended and restated in its entirety as follows:

 

“(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of Spinnaker Exploration Company, a
Non-Related Person Subsidiary or any Related Person, or if the amount of any
Letter of Credit is increased at the request of Spinnaker Exploration Company, a
Non-Related Person Subsidiary or any Related Person, this Agreement shall be
binding upon Spinnaker Exploration Company, such Non-Related Person Subsidiary
or such Related Person, as applicable, with respect to such Letter of Credit as
so extended, increased or otherwise modified, with respect to drafts and
property covered thereby, and with respect to any action taken by Issuing Bank
or any of Issuing Bank’s correspondents in accordance with such extension,
increase or other modification.”

 

(q) Section 3.6 is hereby amended by inserting the following new clause (d)
immediately after the existing clause (c):

 

“(d) Pro Rata Treatment of Issuers. To the extent that any provision of this
Section 3.6 shall require the delivery to an Issuing Bank of LC Collateral and
the Borrower shall fail for any reason to deliver LC Collateral to the Issuing
Banks in an amount equal to the aggregate amount of all LC Obligations of all
Issuing Banks, each Issuing Bank shall pay to each other Issuing Bank, as
applicable, an amount such that, after giving effect to any such payment, each
Issuing Bank shall hold LC Collateral in proportion to such Issuing Bank’s LC
Obligations relative to all LC Obligations of all Issuing Banks.”

 

9



--------------------------------------------------------------------------------

(r) Section 5.1(d) is hereby amended and restated in its entirety as follows:

 

“(d) No Conflicts or Consents. The execution and delivery by the various Related
Persons and the Guarantors of the Loan Documents to which each such Person is a
party, the performance by each of its obligations under such Loan Documents, and
the consummation of the transactions contemplated by the various Loan Documents,
do not and will not (i) conflict with any provision of (1) any domestic or
foreign law, statute, rule or regulation, (2) the organizational documents of
any Related Person or Guarantor, or (3) any agreement, judgment, license, order
or permit applicable to or binding upon any Related Person or any Guarantor,
(ii) result in the acceleration of any Indebtedness owed by any Related Person
or Guarantor, or (iii) result in or require the creation of any Lien upon any
assets or properties of any Related Person or Guarantor except as expressly
contemplated in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no consent, approval, authorization or order of, and no notice to or
filing with any court or Governmental Authority or third party is required in
connection with the execution, delivery or performance by any Related Person or
any Guarantor of any Loan Document or to consummate any transactions
contemplated by the Loan Documents.”

 

(s) Section 5.1(j) is hereby amended and restated in its entirety as follows:

 

“(j) ERISA Liabilities. No Termination Event has occurred with respect to any
ERISA Plan. Each Related Person and each Guarantor, to the extent applicable, is
in compliance with ERISA in all material respects. No Related Person and no
Guarantor is required to contribute to, or has any other absolute or contingent
liability with respect to, any “multiemployer plan” as defined in Section 4001
of ERISA. Except as disclosed in Item 5.1(j) (“ERISA Liabilities”) of the
Disclosure Schedule, no “accumulated funding deficiency” (as defined in Section
412(a) of the Internal Revenue Code of 1986, as amended) exists with respect to
any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, and the current value of each ERISA Plan’s benefits does not exceed by
more than $500,000 the current value of such ERISA Plan’s assets available for
the payment of such benefits.”

 

10



--------------------------------------------------------------------------------

(t) Section 5.1(k) is hereby amended and restated in its entirety as follows:

 

“(k) Environmental and Other Laws. Except as could not reasonably be expected to
have a Material Adverse Effect (or with respect to (iii), (iv) and (v) below,
where the failure to take such actions would not have a Material Adverse
Effect):

 

(i) Neither any property of any Related Person or any Guarantor nor the
operations conducted thereon violate any Environmental Laws;

 

(ii) Without limitation of clause (i) above, no property of any Related Person
or any Guarantor nor the operations currently conducted thereon or, to the best
knowledge of any of the Related Persons or Guarantors, by any prior owner or
operator of such property or operation, are in violation of or subject to any
existing, pending or, to the knowledge of the Related Person or Guarantor,
threatened action, suit, investigation, inquiry or proceeding by or before any
Governmental Authority or to any remedial obligations under Environmental Laws;

 

(iii) All notices, permits, licenses or similar authorizations, if any, required
pursuant to Environmental Laws to be obtained or filed in connection with the
operation or use of the property of any Related Persons or any Guarantor have
been duly obtained or filed, and the Related Persons and Guarantors are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations;

 

(iv) All Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at the property of any Related Person or
any Guarantor have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of each Related Person and each Guarantor, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or, to the knowledge of each Related
Person and each Guarantor, threatened action, investigation or inquiry by any
Governmental Authority in connection with any Environmental Laws;

 

(v) Each of the Related Persons and each Guarantor has taken all steps
reasonably necessary to determine, and has

 

11



--------------------------------------------------------------------------------

determined, that no Hazardous Materials, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise released and there has
been no threatened release of any Hazardous Materials on or to any property of
the Related Persons or any Guarantor except, in each case, in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment; and

 

(vi) No Related Person and no Guarantor has any known contingent liability in
connection with any release or threatened release of any oil, Hazardous
Materials or solid waste into the environment.”

 

(u) Section 5.1(q) is hereby amended and restated in its entirety as follows:

 

“(q) Taxes. Each Related Person and each Guarantor has filed or caused to be
filed all tax returns that, to the knowledge of such Related Person or such
Guarantor, are required to be filed. Each Related Person and each Guarantor has
paid all taxes shown to be due and payable on said returns or on any assessments
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than (i) where extensions have been obtained and (ii) any such
impositions as to which the amount or validity is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Related Person or
such Guarantor); no tax Lien has been filed, and, to the knowledge of Borrower,
no claim is being asserted, with respect to any such tax, fee or other charge.”

 

(v) The introductory clause of Section 6.1(b) is hereby amended and restated in
its entirety as follows:

 

“(b) Books, Financial Statements and Reports. Each Related Person and each
Guarantor shall at all times maintain full and accurate books of account and
records. Borrower shall maintain, and shall cause each Related Person and each
Guarantor to maintain, a standard system of accounting and shall furnish the
following statements and reports to Administrative Agent and Lender at
Borrower’s sole expense:”

 

12



--------------------------------------------------------------------------------

(w) Section 6.1(c) is hereby amended and restated in its entirety as follows:

 

“(c) Other Information and Inspections. Each Related Person shall, and shall
cause its Subsidiaries to, and each Guarantor shall, keep books and records that
accurately reflect all its business affairs and transactions. Each Related
Person and each Guarantor shall promptly furnish to Administrative Agent and
each Lender any information that Administrative Agent may from time to time
reasonably request in writing concerning any covenant, provision or condition of
the Loan Documents or any matter in connection with the Related Person’s or
Guarantor’s businesses and operations. At any reasonable time and from time to
time, upon reasonable notice, each Related Person shall, and shall cause its
Subsidiaries to, and each Guarantor shall, permit the Administrative Agent or
any Lender or any of its agents or representatives thereof, to (a) examine and
make copies of and abstracts from the records and books of account of, and visit
and inspect at its reasonable discretion the properties of, any such Related
Person or Subsidiary of a Related Person or any Guarantor, and (b) discuss the
affairs, finances and accounts of any such Related Person or Subsidiary of a
Related Person or any Guarantor with any of their respective officers or
directors; provided, however, notwithstanding the provisions of 8.3, the
Administrative Agent or the Lender for whose benefit such inspection and
visitation is made assumes the risk of any damage or injury to or by the
Administrative Agent or such Lender (or the representatives thereof) as a result
of the condition of any property of any such Related Person, Subsidiary of a
Related Person or Guarantor so visited and inspected, the access and egress
thereto (including, but not limited to wharves, docks, and helicopter landing
areas), and any vice or defect therein or thereon, and assumes all
responsibility for and hereby releases and indemnifies each Related Person and
each Guarantor, its Affiliates, and their officers, directors, employees, and
agents against any claim for damage or injury to or by the Administrative Agent
or such Lender (or the representatives thereof) or to any such Related Person’s
or its Subsidiary’s property or any Guarantor’s property that may be occasioned
by inspection and visitation of any such Related Person’s or Subsidiary’s
property or any Guarantor’s property; provided, however, that no Related Person,
Subsidiary of a Related Person or Guarantor shall be required to disclose to the
Administrative Agent, any Lender or any agents or representatives thereof any
information which is the subject of attorney-client privilege or attorney’s
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information. The expense of any
exercise by the Administrative Agent or any Lender of its rights under this

 

13



--------------------------------------------------------------------------------

Section 6.1(c) shall not be payable by the Borrower unless a Default has
occurred and is continuing at the time of the request or visit.”

 

(x) Section 6.1(d) is hereby amended and restated in its entirety to provide:

 

“(d) Notice of Material Events and Change of Address. Borrower shall promptly
(but in no event later than five (5) Business Days after knowledge thereof),
after it has knowledge, notify Administrative Agent and each Lender:

 

(i) of the occurrence of any act, condition or event that is reasonably likely
to have a Material Adverse Effect;

 

(ii) of the occurrence of any Default;

 

(iii) of the acceleration of the maturity of any Indebtedness owed by any
Related Person or any Guarantor or of any default by any Related Person or any
Guarantor under any indenture, mortgage, agreement, contract or other instrument
to which any of them is a party or by which any of them or any of their
properties is bound, if such acceleration or default might have a Material
Adverse Effect;

 

(iv) of the occurrence of any Termination Event;

 

(v) of any claim in an amount equal to 1% of Spinnaker Exploration Company’s
Consolidated shareholder equity (based upon the most recent financial statements
delivered pursuant to Section 6.1(b)), or more, any notice of potential
liability under any Environmental Laws which might exceed such amount, or any
other claim asserted against any Related Person or any Guarantor or with respect
to any Related Person’s or Guarantor’s properties which might exceed such
amount;

 

(vi) of the institution of any material action, suit, proceedings, governmental
investigation or arbitration against or affecting any Related Person or any
Guarantor not previously disclosed in writing to Administrative Agent pursuant
to this Section 6.1 or any material development in action, suit, proceeding,
governmental investigation or arbitration already disclosed in either case which
is likely to constitute a Material Adverse Effect;

 

(vii) the creation, acquisition or other formation of a Subsidiary of the
Borrower; and

 

14



--------------------------------------------------------------------------------

(viii) any Lease Default (as defined in the Front Runner Lease Documents) or any
other material default by FR Spar Co. under any of the Front Runner Lease
Documents.

 

Upon the occurrence of any of the foregoing, either the Related Persons or the
Guarantors, as applicable, shall take all necessary or appropriate steps to
remedy promptly any such Material Adverse Effect, Default, acceleration, default
or Termination Event to protect against any such adverse claim, to defend any
such suit or proceeding, and to resolve all controversies on account of any of
the foregoing. Borrower shall also notify Administrative Agent in writing at
least thirty (30) days prior to the date that any Related Person or any
Guarantor changes its name or the location of its chief executive office or
principal place of business or the place where it keeps its books and records
concerning the properties and assets of such Related Person or such Guarantor,
including the Collateral, furnishing with such notice any necessary financing
statement amendments or requesting Administrative Agent and its counsel to
prepare the same.”

 

(y) Section 6.1(j) of the Credit Agreement is hereby amended by inserting the
following new sentence immediately following the last sentence of the existing
Section 6.1(j):

 

“Notwithstanding anything to the contrary in this Section 6.1(j), the Front
Runner Reserve Rights shall not be deemed to violate the provisions of this
Section 6.1(j); provided that any sale, lease, transfer, exchange, alienation or
disposition by the Borrower of its working interest in the Front Runner
Reserves, including upon the exercise of any such rights, shall be made only to
the extent permitted by, and in accordance with, Section 6.2(d)(iii).”

 

(z) Section 6.2(a)(vi) of the Credit Agreement is hereby amended to delete the
phrase “or Spinnaker Exploration Company”.

 

(aa) Section 6.2(a)(viii) of the Credit Agreement is hereby amended and restated
in its entirety to provide:

 

“(viii) Indebtedness of the Borrower or FR Spar Co. arising out of the Front
Runner SPAR Sale-Leaseback and any of the Front Runner Lease Documents.”

 

(bb) Section 6.2(b)(xvii) of the Credit Agreement is hereby amended and restated
in its entirety to provide:

 

“(xvii) Liens to secure Indebtedness permitted by Section 6.2(a)(viii) provided
that any Liens securing such Indebtedness do

 

15



--------------------------------------------------------------------------------

not at any time encumber any property other than the Front Runner SPAR, the
Front Runner JOA, the Borrower’s equity interest in FR Spar Co., the Borrower’s
or FR Spar Co.’s interest in the Front Runner Lease Documents (including,
without limitation, the Production Handling Agreement and the FR Spar Co.
Services Agreement) or, to the extent of the Front Runner Reserve Rights only,
the Front Runner Reserves.”

 

(cc) Section 6.2(c) of the Credit Agreement is hereby amended by deleting the
period at the end of the first sentence of such Section and inserting in place
thereof the phrase “, provided that the Borrower shall be permitted to sell,
transfer, contribute or otherwise convey the Front Runner SPAR to the Front
Runner Lessor, either directly or indirectly through FR Spar Co., in either
case, in accordance with the Front Runner Lease Documents.”

 

(dd) Section 6.2(d)(iii) of the Credit Agreement is hereby amended and restated
in its entirety to provide:

 

“(iii) during any Fiscal Year, sales, transfers or dispositions of interests in
(1) Oil and Gas Properties, or portions thereof, that are included in the
Borrowing Base the fair market value of which, if any, as of the time of sale
does not in the aggregate in such Fiscal Year exceed the Maximum Asset Sales
Amount for all such sales, transfers or dispositions, provided that in the event
that the Required Borrowing Base Lenders, in their sole discretion and in
accordance with Section 10.1, permit any Related Person to sell any such
properties that are included in the Borrowing Base in excess of such Maximum
Asset Sales Amount in any such period, (A) the Determining Banks shall have the
right to require a Borrowing Base redetermination, at Borrower’s cost, and (B)
the Net Sales Proceeds therefrom shall be applied as set forth in Section
2.10(b)(ii); and (2) the Front Runner Reserves pursuant to the exercise of the
Front Runner Reserve Rights, provided that (A) the Administrative Agent shall
have received written notice of the exercise of any Front Runner Reserve Right
promptly following the exercise thereof and not, in any event, less than thirty
(30) days prior to the consummation of any such sale, transfer or disposition of
the Front Runner Reserves, (B) the Determining Banks and the Required Borrowing
Base Lenders shall have redetermined the Borrowing Base in accordance with
Section 2.13 at the Borrower’s cost, and (C) the Borrower shall repay any
Borrowing Base deficiency, if any, that results from the redetermination of the
Borrowing Base pursuant to clause (B) immediately above in accordance with the
provisions of Section 2.10(b);”

 

16



--------------------------------------------------------------------------------

(ee) Section 6.2(d)(vi) of the Credit Agreement is hereby amended and restated
in its entirety to provide:

 

“(vi) so long as no Event of Default exists and is continuing, the Borrower
shall be permitted to sell, transfer or otherwise convey its interest in the
Front Runner SPAR pursuant to the terms of the Front Runner SPAR Sale-Leaseback
and the Front Runner Lease Documents, provided that (1) the Determining Banks
shall have been provided with written notice of the terms of the Front Runner
SPAR Sale-Leaseback not less than fifteen (15) Business Days’ prior to the
consummation of the Front Runner SPAR Sale-Leaseback, which terms shall be usual
and customary for similar leases, (2) all proceeds from the Front Runner SPAR
Sale-Leaseback shall be applied in accordance with Section 2.10(b), and (3) the
Tranche B Commitments shall terminate in accordance with Section 2.9.

 

(ff) Section 6.2(e) of the Credit Agreement is hereby amended and restated in
its entirety to provide:

 

“(e) Limitation on Dividends and Redemption. No Related Person shall declare or
pay any dividends on or make any other distribution in respect of any interest
in it, nor will any Related Person directly or indirectly make any capital
contribution to, or purchase, redeem, acquire or retire any securities issued
by, any Related Person (whether such interests are now or hereafter issued,
outstanding or created), or cause or permit any reduction or retirement of the
capital stock of any Related Person (except as expressly provided in this
Section), or to redeem, purchase or defease any Indebtedness that is
subordinated in right of payment to the Obligations. Such dividends,
distributions, contributions, purchases, redemptions, acquisitions, retirements
or reductions may be made: (i) by any Related Person other than Borrower to
Borrower without restriction or limitation; (ii) by any Related Person to
Guarantors which are Subsidiaries of Borrower, to the extent that such
Guarantors are using funds so contributed or paid for activities in which
Borrower could invest directly under Section 6.2(f); (iii) by Borrower to
Spinnaker Exploration Company or WP Spinnaker Holdings, Inc. by way of a
distribution, dividend or repayment of Indebtedness owed by Borrower to
Spinnaker Exploration Company, provided that such a distribution, dividend, or
repayment either (A) is solely used directly or indirectly to pay either current
taxes attributable to the taxable income of the Borrower or any Related Person
or employee compensation paid within the ordinary course of business

 

17



--------------------------------------------------------------------------------

(including bonuses and payments under employment contracts existing on the
Closing Date) to employees of the Borrower, any other Related Person or any
Guarantor or (B) when taken together with the Aggregate Non-Related Person
Transfers, does not exceed $75,000,000 in the Fiscal Year in which such
distribution, dividend or repayment is being made; provided that no such
dividends, distributions, contributions, purchases, redemptions, acquisitions,
retirements or reductions shall be permitted (a) if a Default or Event of
Default has occurred and is continuing, (b) if a Default or Event of Default
would occur as a result thereof, or (c) if a Borrowing Base Deficiency exists.”

 

(gg) Section 6.2(f) of the Credit Agreement is hereby amended by (A) deleting
the entire last sentence which appears below clause (v), and (B) deleting the
period at the end of the existing clause (v) thereto, inserting in place thereof
a semicolon and inserting the following new clauses (vi) and (vii) immediately
following the existing clause (v) (as amended hereby):

 

“(vi) the Borrower’s interest in the Front Runner SPAR to FR Spar Co. or a de
minimis amount necessary for the initial capitalization of FR Spar Co.; and

 

(vii) any payments made by the Borrower to or on behalf of FR Spar Co. in
respect of the Front Runner Guaranty or any indemnification obligation under any
Front Runner Lease Document.”

 

(hh) Section 6.2(g) of the Credit Agreement is hereby amended and restated in
its entirety to provide:

 

“(g) Limitation on Credit Extensions. Except for Permitted Investments, no
Related Person shall extend credit, make advances or make loans other than: (i)
normal and prudent extensions of credit to customers buying goods and services
in the ordinary course of business, which extensions shall not be for longer
periods than those extended by similar businesses operated in a normal and
prudent manner; (ii) loans made in cash to Spinnaker Exploration Company, a
Non-Related Person Subsidiary, another Related Person that is a Guarantor, or to
the Borrower (to the extent (and only to the extent) repayment thereof shall be
subordinated by an agreement in the form of Exhibit G to payment of the
Obligations); provided that (A) any loan to Spinnaker Exploration Company or a
Non-Related Person Subsidiary when taken together with the Aggregate Non-Related
Person Transfers does not exceed $75,000,000 in the Fiscal Year in which such
loan is being made, provided that no such loans shall be permitted (1) if

 

18



--------------------------------------------------------------------------------

a Default or Event of Default has occurred and is continuing, (2) if a Default
or Event of Default would occur as a result thereof, or (3) if a Borrowing Base
Deficiency exists, or (B) in addition to the limits set forth in Exhibit G, any
payment of interest made before the Tranche A Commitment Termination Date on any
such subordinated debt shall be permitted only if (1) such payment is solely
used directly or indirectly to pay either current taxes attributable to the
taxable income of the Borrower or any Related Person or employee compensation
paid within the ordinary course of business (including bonuses and payments
under employment contracts existing on the Closing Date) to employees of the
Borrower, any other Related Person or any Guarantor, and (2) no Borrowing Base
Deficiency exists; (iii) advances to operators under operating agreements
entered into by the Borrower in the ordinary course of business; and (iv) loans
and advances made by the Borrower to (or deemed to be made to) FR Spar Co. in
respect of the Front Runner Guaranty or any indemnification obligation under any
Front Runner Lease Document.”

 

(ii) Section 6.2(h) of the Credit Agreement is hereby amended and restated in
its entirety to provide:

 

“(h) Transactions with Affiliates. No Related Person shall engage in any
transaction with any of its Affiliates on terms that are less favorable to it
than those which would have been obtainable at the time in arm’s-length dealing
with Persons other than such Affiliates; provided that such restrictions shall
not apply to transactions between or among (i) Spinnaker Exploration Company or
any Non-Related Person(s), on the one hand, and any Related Person(s), on the
other hand, pursuant to management or service agreements or agreements of a
nature or scope customary in the oil and gas industry or (ii) Related Persons.”

 

(jj) Section 6.2(i) of the Credit Agreement is hereby amended by deleting the
phrase “Except as expressly provided for in the Loan Documents” and inserting in
place thereof the phrase “Except as expressly provided for in the Loan Documents
or the Front Runner Lease Documents”.

 

(kk) Section 6.2(o) of the Credit Agreement is hereby amended by deleting the
phrase “excluding this Agreement, any other Loan Document and” and inserting in
place thereof the phrase “excluding this Agreement, any other Loan Document, the
Front Runner Lease Documents and”.

 

(ll) Section 8.3(a) of the Credit Agreement is hereby amended by deleting the
clause “; and promptly reimburse the Administrative Agent and any trustee for
all amounts

 

19



--------------------------------------------------------------------------------

expended, advanced or incurred by the Administrative Agent or the Lenders to
satisfy any obligation of the Borrower under this Agreement or any other Loan
Document, including without limitation, all costs and expenses of foreclosure;”
and inserting in place thereof the following clause:

 

“and promptly reimburse the Administrative Agent, any Issuing Bank, any Lender
and any trustee for all amounts expended, advanced or incurred by the
Administrative Agent, such Issuing Bank, such Lender or such trustee to satisfy
any obligation of the Borrower under this Agreement or any other Loan Document,
including without limitation, all costs and expenses of foreclosure;”

 

(mm) Section 8.3(b) of the Credit Agreement is hereby amended to add the phrase
“EACH ISSUING BANK,” after “TO INDEMNIFY THE ADMINISTRATIVE AGENT,” and before
“ANY TRUSTEE,” in the first line of the first sentence.

 

(nn) Section 8.3(f) of the Credit Agreement is hereby amended and restated in
its entirety to provide:

 

“(f) In the case of any indemnification hereunder, each Indemnified Party, as
appropriate, shall give written notice to the Borrower of any such claim or
demand being made against the Indemnified Party and the Borrower shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if the Borrower provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Borrower and
such Indemnified Party.”

 

(oo) Section 9.4 of the Credit Agreement is hereby amended and restated in its
entirety to provide:

 

“Section 9.4 Indemnification. Each Lender agrees to indemnify Administrative
Agent, each Issuing Bank and each Joint Lead Arranger (to the extent not
reimbursed by Borrower within ten (10) days after demand) from and against such
Lenders’ Percentage Share of any and all liabilities, obligations, claims,
losses, damages, penalties, fines, actions, judgments, suits, settlements,
costs, expenses or disbursements (including reasonable fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever (in this
section collectively called “liabilities and costs”) which to any extent (in
whole or in part) may be imposed on, incurred by, or asserted against
Administrative Agent, any Issuing Bank or any Joint Lead Arranger growing out
of, resulting from or in any other way associated with any of the Collateral or
the properties and assets of the Related Persons, the Loan

 

20



--------------------------------------------------------------------------------

Documents and the transactions and events (including the enforcement thereof) at
any time associated therewith or contemplated therein (including any violation
or noncompliance with any Environmental Laws by any Person or any liabilities or
duties of any Person with respect to Hazardous Materials found in or released
into the environment). THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT
SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT CAUSED, IN WHOLE OR
IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY JOINT LEAD ARRANGER, PROVIDED ONLY THAT NO LENDER SHALL
BE OBLIGATED UNDER THIS SECTION TO INDEMNIFY ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY JOINT LEAD ARRANGER FOR THAT PORTION, IF ANY, OF ANY LIABILITIES AND
COSTS WHICH IS PROXIMATELY CAUSED BY SUCH PERSON’S OWN INDIVIDUAL GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED IN A FINAL JUDGMENT. Cumulative
of the foregoing, each Lender agrees to reimburse Administrative Agent promptly
upon demand for such Lender’s Percentage Share of any costs and expenses to be
paid to Administrative Agent by Borrower under Section 6.1(i) to the extent that
Administrative Agent is not timely reimbursed for such expenses by Borrower as
provided in such section. As used in this section the term “Administrative
Agent”, “Issuing Bank” and “Joint Lead Arranger” shall refer not only to the
Person designated as such in Section 1.1 but also to each director, officer,
agent, attorney, employee, representative and Affiliate of such Person.”

 

Section 3. Amendments to the Guaranty.

 

(a) Section 7(a) of the Guaranty is hereby amended by deleting the phrase “and
with respect to the Guarantor as a ‘Related Person’ ”.

 

(b) Section 8(a) of the Guaranty is hereby amended and restated in its entirety
to provide:

 

“(a) Affirmative Covenants. The Guarantor covenants and agrees that, so long as
any part of the Guaranteed Obligations shall remain unpaid, or any Lender shall
have any Commitment, the Guarantor will (i) cause the Borrower and each of
Borrower’s Subsidiaries to perform or observe all of the covenants set forth in
Section 6.1 of the Credit Agreement and all of the terms, covenants

 

21



--------------------------------------------------------------------------------

and agreements that the Loan Documents state that the Borrower is to perform or
observe or that the Borrower is to cause its Subsidiaries to perform or observe,
(ii) perform or observe all of the covenants set forth in clauses (b), (c), (d),
(g) and (k) of Section 6.1 of the Credit Agreement that, in each case, state
that the Guarantor shall perform or observe, and (iii) maintain and preserve its
existence and its material rights, privileges, permits, licenses and franchises
necessary to conduct its business in full force and effect and shall qualify to
do business in all states or jurisdictions where required by applicable law,
except where the failure so to qualify would not have any Material Adverse
Effect.”

 

(c) Section 8(b)(i) of the Guaranty is hereby amended and restated in its
entirety to provide:

 

“(i) The Guarantor covenants and agrees that, so long as any part of the
Guaranteed Obligations shall remain, or any Lender shall have any Commitment,
the Guarantor will not (A) enter into or conduct any business, or cause the
Borrower or any of Borrower’s Subsidiaries to enter into or conduct any
business, that would prevent the Borrower or any other Related Person from
fulfilling the requirements of Sections 6.1 and 6.2 of the Credit Agreement or
(B) enter into any agreement prohibiting the Guarantor from amending or
otherwise modifying this Guaranty or any other Loan Document to which the
Guarantor is a party; and”

 

Section 4. Waiver of Certain Sections of Credit Agreement and Guaranty.

 

(a) Section 6.1(d)(vii) of the Credit Agreement (which requires that the
Borrower deliver prompt notice of (but in any event within five (5) Business
Days of knowledge of) the creation, acquisition or other formation of a
Subsidiary of the Borrower) is hereby waived by the Administrative Agent and the
Lenders party hereto with respect to the delivery of notice by the Borrower of
its formation of FR Spar Co.

 

(b) Section 7.5 of the Credit Agreement (which requires that the Borrower
deliver or cause to be delivered within five (5) Business Days after the
Borrower or any Subsidiary creates, acquires or otherwise forms a Subsidiary,
(a) certain Loan Documents including a Guaranty and, to the extent necessary to
comply with the provisions of Section 7.2 of the Credit Agreement, a Mortgage,
(b) all agreements, documents, instruments and other writings described in
certain provisions of Section 4.1 with respect to such Subsidiary, and (c)
certain other information regarding such Subsidiary) is hereby waived by the
Administrative Agent and the Lenders party hereto with respect to the Borrower’s
formation of FR Spar Co.

 

(c) The Administrative Agent, the Issuing Banks and the Lenders party hereto
hereby waive any and all breaches of, or defaults under, the Credit Agreement,
the Guaranty, or any other Loan Document arising from or related to the
Preliminary Steps of the International

 

22



--------------------------------------------------------------------------------

Investment or any other action or omission by Spinnaker Exploration Company or
the Borrower directly in connection with the International Investment on or
before the Amendment Effective Date, including any breaches of, or defaults
under, Sections 5.1, 6.1, 6.2, 7.5, and 8.1 of the Credit Agreement and Sections
7 and 8 of the Guaranty. Borrower and the Guarantor acknowledge and agree that
the International Investment Payment shall be included in the determination of
the Aggregate Non-Related Person Transfer (as defined in the Credit Agreement as
amended hereby) for the Fiscal Year ending December 31, 2005.

 

Section 5. Conditions to Effectiveness. The effectiveness of this Amendment
shall be subject to the prior or concurrent satisfaction, on or before March 31,
2005, of the conditions precedent that the Administrative Agent shall have
received counterparts of this Amendment, duly executed by each of the Borrower,
the Administrative Agent and the Required Borrowing Base Lenders. Upon
satisfaction of the foregoing conditions precedent, this Amendment shall be
effective as of the Amendment Effective Date.

 

Section 6. Conditions Subsequent. Promptly following the effectiveness of this
Amendment, the Borrower shall deliver, or cause to be delivered, to the
Administrative Agent a Subordination Agreement from Spinnaker Exploration
Company and WP Spinnaker Holdings, Inc., with respect to all intercompany loans
or advances, whether then outstanding or incurred in the future, owed by the
Borrower or any other Related Person (as such term is amended hereby) to
Spinnaker Exploration Company or WP Spinnaker Holdings, Inc., together with an
opinion of counsel to Spinnaker Exploration Company and WP Spinnaker Holdings,
Inc., with respect to the enforceability of such Subordination Agreement, in
each case, in form an substance acceptable to the Administrative Agent.

 

Section 7. Representations and Warranties. To induce the Majority Lenders and
the Administrative Agent to enter into this Amendment, each of the Borrower and
the Guarantor hereby reaffirms, as of the date hereof, its respective
representations and warranties contained in Article V of the Credit Agreement as
amended hereby (except to the extent such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall relate solely to such earlier date) and additionally represents and
warrants as follows:

 

(a) Authorization. Each of the Borrower and the Guarantor has duly taken all
action necessary to authorize the execution and delivery by it of this Amendment
and to authorize the consummation of the transactions contemplated hereby and
the performance of its obligations hereunder.

 

(b) No Conflicts or Consents. The execution and delivery by Borrower and
Guarantor, respectively, of this Amendment, the performance by each of its
obligations under this Amendment, and the consummation of the transactions
contemplated by this Amendment, do not and will not (i) conflict with any
provision of (1) any domestic or foreign law, statute, rule or regulation, (2)
the organizational documents of Borrower or Guarantor, respectively, or (3) any
agreement, judgment, license, order or permit applicable to or binding upon
Borrower or Guarantor, respectively, (ii) result in the acceleration of any
Indebtedness owed by Borrower or Guarantor, respectively, or (iii) result in or
require the creation of any Lien upon any assets or

 

23



--------------------------------------------------------------------------------

properties of the Borrower except as expressly permitted in the Loan Documents.
Except as expressly contemplated in the Loan Documents, no consent, approval,
authorization or order of, and no notice to or filing with any court or
Governmental Authority or third party is required in connection with the
execution, delivery or performance by Borrower or Guarantor, respectively, of
this Amendment or to consummate any transactions contemplated by this Amendment.

 

(c) Enforceable Obligations of Borrower. This Amendment and the Credit Agreement
as amended by this Amendment will, on the due execution and delivery hereof,
constitute the legal, valid and binding obligations of the Borrower, enforceable
in accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(d) Enforceable Obligations of Guarantor. This Amendment and the Guaranty as
amended by this Amendment will, on the due execution and delivery hereof,
constitute the legal, valid and binding obligations of the Guarantor,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

(e) No Defaults. (i) No Default has occurred and is continuing or will result
from the consummation of the Front Runner SPAR Sale-Leaseback or the execution,
delivery and effectiveness of the Front Runner Lease Documents and (ii) after
giving effect to this Amendment, no Default that has not been waived hereby has
occurred and is continuing or will result from the consummation of the
International Investment.

 

Section 8. Release of Security Documents. In addition to the automatic release
of the Security Documents pursuant to Section 7.8 of the Credit Agreement, and
in the furtherance thereof, the Administrative Agent shall, at the Borrower’s
sole cost and expense, undertake such actions as reasonably requested by the
Borrower and reasonably necessary to evidence the termination of the Security
Documents under Credit Agreement and the release of the Collateral thereunder.

 

Section 9. Reaffirmation of Credit Agreement. This Amendment shall be deemed to
be an amendment to the Credit Agreement and the Guaranty, and the Credit
Agreement and the Guaranty, as amended hereby, respectively, are hereby
ratified, approved and confirmed in each and every respect. All references to
the Credit Agreement or the Guaranty in any other document, instrument,
agreement or writing shall hereafter be deemed to refer to the Credit Agreement
or the Guaranty as amended hereby.

 

Section 10. Re-grant of Cash Collateral Security Interest. Borrower hereby
assigns and grants to each Issuing Bank (including, in such capacity, The
Toronto Dominion Bank and Bank of America, N.A.) a continuing security interest
in all LC Collateral paid by it to such Issuing Bank, all investments purchased
with such LC Collateral, and all proceeds thereof to secure its Matured LC
Obligations and its Obligations under this Agreement, the Notes, and the other
Loan Documents. Borrower further agrees that each Issuing Bank shall have all of
the

 

24



--------------------------------------------------------------------------------

rights and remedies of a secured party under the Uniform Commercial Code as
adopted in the State of Texas with respect to such security interest and that an
Event of Default under this Agreement shall constitute a default for purposes of
such security interest.

 

Section 11. Severability. If any term or provision of any Amendment shall be
determined to be illegal or unenforceable, all other terms and provisions of
this Amendment shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.

 

Section 12. Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof or thereof.

 

Section 13. Counterparts. This Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
agreement.

 

Section 14. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED CONTRACTS AND
INSTRUMENTS MADE UNDER THE LAWS OF THE STATE OF TEXAS AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND
THE LAWS OF THE UNITED STATES OF AMERICA.

 

Section 15. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successor and assigns, except that neither the Borrower nor the Guarantor may
assign or otherwise transfer any of their rights under this Amendment without
the prior written consent of all Lenders.

 

Section 16. ENTIRE AGREEMENT. THIS WRITTEN AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature pages follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

BORROWER: SPINNAKER EXPLORATION COMPANY, L.L.C. By:   SPINNAKER EXPLORATION
COMPANY, as Managing Member By:  

/s/ ROBERT M. SNELL

--------------------------------------------------------------------------------

Name:   Robert M. Snell Title:  

Vice President, Chief Financial Officer

    and Secretary

GUARANTOR: SPINNAKER EXPLORATION COMPANY By:  

/s/ ROBERT M. SNELL

--------------------------------------------------------------------------------

Name:   Robert M. Snell Title:  

Vice President, Chief Financial Officer

    and Secretary

LENDERS TORONTO DOMINION (TEXAS), LLC (successor to Toronto Dominion (Texas),
Inc.), as Administrative Agent, Lender and Issuing Bank By:  

/s/ JIM BRIDWELL

--------------------------------------------------------------------------------

Name:   Jim Bridwell Title:   Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and Issuing Bank By:  

/s/ RONALD E. MCKAIG

--------------------------------------------------------------------------------

Name:   Ronald E. McKaig Title:   Senior Vice President CREDIT SUISSE FIRST
BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ VANESSA GOMEZ

--------------------------------------------------------------------------------

Name:   VANESSA GOMEZ Title:   VICE PRESIDENT and By:  

/s/ GREGORY S. RICHARDS

--------------------------------------------------------------------------------

Name:   Gregory S. Richards Title:   Associate HARRIS NESBITT FINANCING, INC.
(formerly known as BMO Nesbitt Burns Financing, Inc.), as Lender By:  

/s/ JAMES V. DUCOTE

--------------------------------------------------------------------------------

Name:   James V. Ducote Title:   Vice President JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A. (Main Office Chicago)), as Lender By:  

/s/ ELIZABETH PAVLAS

--------------------------------------------------------------------------------

Name:   ELIZABETH PAVLAS Title:   ASSOCIATE

 

S - 2



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Lender

By:  

/s/ CALLI S. HAYES

--------------------------------------------------------------------------------

Name:   Calli S. Hayes Title:   Managing Director By:  

/s/ DAVID M. WAILL

--------------------------------------------------------------------------------

Name:   David M. Waill Title:   Managing Director SOCIÉTÉ GÉNÉRALE, as Lender
By:  

/s/ STEPHEN W. WARFEL

--------------------------------------------------------------------------------

Name:   Stephen W. Warfel Title:   Vice President SOUTHWEST BANK OF TEXAS N.A.,
as Lender By:  

/s/ KENNETH R. BATSON, III

--------------------------------------------------------------------------------

Name:   Kenneth R. Batson, III Title:   Vice President     Energy Lending

 

S - 3